PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
3M INNOVATIVE PROPERTIES COMPANY
Application No. 16/644,596
Filed: March 05, 2020
For: OPTICAL FIBER CONNECTION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 25, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of April 29, 2021, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on July 30, 2021. A Notice of Abandonment was mailed February 02, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2874 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the examination of the application should be directed to Technology Center 2800 at (571) 272-2800.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET